that "Whe facts as stated simply do not state a civil rights claim for relief."
                 We have reviewed appellant's complaint and his reply to the district
                 court's order directing him to submit points and authorities demonstrating
                 a factual and legal basis for his claims for relief. Having done so, we agree
                 with the district court that, based on the facts alleged, appellant failed to
                 adequately articulate any recognizable causes of action under the
                 constitutional amendments cited.      Jordan v. State ex rel. Dep't of Motor
                 Vehicles & Pub. Safety,      121 Nev. 44, 57-58, 110 P.3d 30, 41 (2005)
                 (recognizing that a district court may dismiss a complaint after the
                 plaintiff has had an opportunity and failed to cure perceived defects in the
                 complaint), abrogated on other grounds by Buzz Stew, LLC v. City of N.
                 Las Vegas, 124 Nev. 224, 228 n.6, 181 P.3d 670, 672 n.6 (2008); Buzz Stew,
                 124 Nev. at 227-28, 181 P.3d at 672 (2008) (recognizing that dismissal of a
                 complaint is proper when the complaint's factual allegations, even when
                 recognized as true, do not satisfy the elements of the causes of action being
                 asserted). Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                                                                                               J.
                                                               Pcring          141


                                                                  eashoLjar                    J.
                                                               Parraguirre



                                                               Saitta



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    e
                cc:   Hon. Steve L. Dobrescu, District Judge
                      Amadeo J. Sanchez
                      Attorney General/Carson City
                      White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A